Appeal by plaintiff from an order of the Supreme Court, Orange County (Walsh, J.), entered June 20, 1984, which denied her motion pursuant to CPLR 602 (a) for a joint trial of two separate actions brought by her to recover damages for personal injuries.
Order reversed, with one bill of costs against defendants Automotive Rentals, Inc., Mary Kay Cosmetics, Inc., and Linda Gravitt, and motion granted.
Although the trial court’s discretion in determining a motion for a joint trial is wide, the interests of justice and judicial economy are better served by joint trials wherever possible (Mideal Homes Corp. v L & C Concrete Work, 90 AD2d 789; see also, Import Alley v Mid-Island Shopping Plaza, 103 AD2d 797, 798; Mel-Stu Constr. Corp. v Melwood Constr. Corp., 101 AD2d 809, 811). Therefore, we substitute our discretion for that of Special Term by granting plaintiff’s motion for a joint *597trial of two personal injury actions arising out of two separate automobile accidents which occurred less than 10 months apart. These actions present a common issue of fact (CPLR 602 [a]), i.e., the extent to which plaintiffs injuries were caused by the negligence of the defendants in each case (see, Thayer v Collett, 41 AD2d 581; Wyant v Jensen, 25 AD2d 388; Potter v Clark, 19 AD2d 585). Lazer, J. P., Bracken, Weinstein and Kunzeman, JJ., concur.